     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     DOUGLAS BEEVERS, #288639
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
     Attorneys for Defendant
5    PATRICK PRIGMORE
6
7
                                  UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                    ) Case No. 2:19-CR-226 JAM
                                                  )
11                        Plaintiff,              ) WAIVER OF PERSONAL APPEARANCE;
                                                  ) ORDER
12         v.                                     )
                                                  )
13   PATRICK PRIGMORE,                            )
                                                  )
14                        Defendant.              )
                                                  )
15
            Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, PATRICK
16
     PRIGMORE, hereby waives the right to be present in person in open court upon the hearing of
17
     any motion or other proceeding in this case, including, but not limited to, when the case is set for
18
     trial, when a continuance is ordered, and when any other action is taken by the court before or
19
     after trial, specifically, appearances for any hearing regarding modification of conditions of
20
     supervised release, except upon arraignment, plea empanelment of jury and imposition of
21
     sentence.
22
            Defendant hereby requests the Court to proceed during every absence which the Court
23
     may permit pursuant to this waiver; agrees that defendant’s interests will be deemed represented
24
     at all times by the presence of the defendant’s attorney, the same as if the defendant were
25
     personally present; and further agrees to be present in court ready for trial any day and hour the
26
     Court may fix in the defendant’s absence.
27
     ///
28
                                                     -1-                                                  e
1           The defendant further acknowledges being informed of the rights under Title 18 U.S.C.
2    §§ 3161-3174 (Speedy Trial Act), and authorizes the defendant’s attorney to set times and dates
3    under that Act without the defendant’s personal presence.
4           The original signed copy of this waiver is being preserved by the attorney undersigned.
5
     Dated: December 23, 2019
6
7                                                /s/ Patrick Prigmore
                                                 PATRICK PRIGMORE
8                                                (Original retained by attorney)
9
            I agree and consent to my Client’s waiver of appearance.
10
     Dated: December 23, 2019
11
                                                 /s/ Douglas Beevers
12                                               DOUGLAS BEEVERS
                                                 Assistant Federal Defender
13                                               Attorney for Defendant
                                                 PATRICK PRIGMORE
14
15          IT IS SO ORDERED.

16   Dated: December 26, 2019

17                                                      /s/ John A. Mendez
                                                 United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-                                                 e
